Citation Nr: 0841737	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in March 2005 to afford the veteran a hearing before a 
Veterans Law Judge.  A videoconference hearing was held in 
October 2008.  The veterans claims have now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The claims folder includes current diagnosis of PTSD.  

2.  The in-service stressors recounted by the veteran are 
consistent with records of those events as reflected in 
Department of the Army records of 1st Engineer Battalion 
Headquarters.  

3.  In August 2006, a VA psychologist diagnosed the veteran 
as suffering from PTSD as a result of his experiences in 
Vietnam which included his unit being subjected to sniper and 
mortar fire.  

4.  Service records do not document that the veteran 
developed a skin disorder in service.  

5.  There is no competent medical evidence of record which 
links any current skin disorder to service or exposure to 
Agent Orange in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 38 C.F.R. 
§ 3.305(f) (2008).  

2.  The criteria for service connection for a skin disorder, 
including as due to exposure to Agent Orange in service, have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  VA 
satisfied its notice requirements in letters dated in August 
2003, March 2006, and March 2008.  Although notice was not 
completed prior to the initial adjudication of the appeal, 
the veteran's participation in the claims process and 
testimony reflect his understanding of the requirements 
necessary to obtain the benefits sought.  As such, any notice 
errors are harmless.   

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  


Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.305(f) (2008).  

The evidence supports the grant of service connection for 
PTSD.  An August 2006 VA evaluation for PTSD, concluded the 
veteran had PTSD related to events which occurred while he 
served in Vietnam.  The veteran told the examiner that his 
unit had been subjected to sniper fire while in the field 
working on projects and frequent mortar attacks.  A VA 
psychologist evaluated the veteran and concluded his symptoms 
met the criteria for diagnosis of PTSD.  

Service records (DA 20) document the veteran served from 
December 1966 to December 1967 with Company D, of the 1st 
Engineers Battalion, 1st Infantry Division.  The veteran 
submitted April 1967 records prepared by Headquarters of the 
1st Engineer Battalion which revealed that Company D was 
assigned to build an airstrip at Katum, Republic of Vietnam.  
The report of that duty indicates the while the airstrip was 
being built, unit members were subject to sniper fire and the 
engineering base was mortared each night.  This sufficiently 
corroborates the veteran's testimony and statements as to his 
stressors.  See Suozzi v. Brown, 10 Vet App. 124, 128 (2002).   

As the evidence includes verification of the veteran's 
claimed stressors in service, and a diagnosis of PTSD based 
on those stressors, service connection for PTSD is supported 
by the evidence of record.  

Service Connection for a Skin Disorder

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii)(2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The service medical records in the claims folder are limited 
to the veteran's records of immunizations, his separation 
examination and corresponding self report of medical history.  
At service separation in March 1968 the veteran's skin was 
noted to be normal.  On his Report of Medical History the 
veteran did not check any history of skin diseases.  

A VA skin examination of the veteran was performed in May 
2002.  After taking the veteran's history and examining him, 
the VA physician stated that the veteran had a skin rash that 
most likely appeared to be caused from fungus infection of 
tinea versicolor which had caused mild depigmentation.  In 
the opinion of the VA physician the veteran's skin rash was 
not related to Agent Orange exposure.  

A review of the VA treatment records includes ongoing 
treatment and diagnosis of skin disorders.  October 2001 
records include a variable diagnosis of eczema dishidrotic 
versus neurodermatitis.  January 2002 VA outpatient treatment 
records also noted eczema.  June 2005 VA records noted the 
veteran had athlete's foot.  January 2006 noted eczema versus 
fungal infection.  January 2007 VA notes include both 
vitiligo and eczema in the list of the veteran's problems.  

In October 2008, the veteran appeared and gave testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing.  The veteran stated his skin 
disorder was now being called pellagra.  (T-7).  The veteran 
stated that it started about six months after he left 
Vietnam.  (T-8).  

The regulations provide presumptive service connection only 
for the disorders listed in the regulation.  None of the skin 
disorders currently diagnosed are included in the list for 
which presumptive service connection is provided based on 
exposure to Agent Orange in service.  In addition, while the 
veteran stated in his notice of disagreement in June 2003 
that he had porphyria cutanea tarda, none of the physicians 
who examined him have diagnosed porphyria cutanea tarda.  For 
that reason the Board has concluded that service connection 
based on presumptive service connection as provided at 
38 C.F.R. §§ 3.307 and 3.309 is not applicable to the 
veteran's claim.  

In addition, a VA physician has offered his opinion that the 
veteran's skin disorder is not related to exposure to Agent 
Orange in service.  There is no competent medical evidence of 
record which states that his current skin disorder is related 
to exposure to Agent Orange or any other incident in service.  

While the veteran is clearly competent to describe his skin 
disorder and its symptoms, a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran testified his skin disorder began about six 
months after he returned from Vietnam, in May 1968.  The 
veteran returned from Vietnam in December 1967, and was 
discharged from service in May 1968.  Thus, by his own 
report, the problem commenced post service, and as there is 
no competent evidence linking the current skin disorder/s to 
service, service connection for a skin disorder is not 
warranted.  


ORDER

Service connection for PTSD is granted.  

Service connection for a skin disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


